VALLIANT, J.
— Appeal from an order sustaining a motion for a new trial.
It is a suit in equity by judgment creditors to set aside a deed of their debtor, W. S. Sugg, alleged to have been executed without consideration for his own use and to defraud his creditors.
The trial court found for the plaintiffs on the issues of fact in the case, but dismissed their bill on the ground that the debtor did not have title to the land. Plaintiffs in due time filed a motion for a. new trial, which upon consideration was by the court sustained upon the ground that the court had taken the wrong view of the title to the land and that after finding the issues as to the alleged fraudulent conveyance in favor of the plaintiffs, the judgment should have been in their favor. From that ruling this appeal is prosecuted.
This cause has been pending for more than twenty-five years; this is the second appeal to this court; something of its history and the cause of the delay may be read in the report of the case on its first appeal. [St. Francis Mill Co. v. Sugg, 142 Mo. 364.] The record before us is very voluminous, embracing nearly one thousand printed pages, yet the point to be decided on this' appeal is a simple one, and its decision will leave the cause still pending for a new trial,
Unquestionably the trial court’s ruling, sustaining the motion for a new trial, was correct. The decree dismissing the plaintiffs’ bill after the finding of all the issues in their favor, was contradictory of itself and could not stand. The plaintiffs in their petition asserted title in their judgment debtor and predicated their claim on that title. The defendants in their answer, as positively asserted title in the same person and .predicated their claim on that title, which they asserted passed to their ancestor by the very deed which the plaintiffs seek in this suit to set aside. Neither party questioned the validity of the patents from Dunklin county to W. S. Sugg and neither party can do so in this suit without, *135in effect, disclaiming all interest in the land. For the- purposes of this suit, therefore, we are to assume that the title was as stated in the petition, in W. S. Sugg, and, therefore, if he was indebted to the plaintiffs as alleged and if he made the conveyance to the defendants’ ancestor for the purpose and under the conditions alleged in the petition, the conveyance should be set aside, and no suggestion of a defect in the title of the debtor who made the conveyance should enter into the consideration of the case.
It is insisted by appellants, however, that the tidal court was not justified by the evidence in finding the issues for the plaintiffs, and that this court should now review the evidence and find for defendants on the facts and dismiss the bill, citing in support of their contention that the court has the authority to do so: Benne v. Schnecko, 100 Mo. 250; Swon v. Stevens, 143 Mo. 384; Hoeller v. Haffner, 155 Mo. 589. And on the other hand, respondents are equally as earnest in their contention that the evidence leaves no room to doubt the correctness of the chancellor’s finding, and, therefore, this court ought to enter final judgment fox the plaintiffs.
The authority of appellate courts to review the chancellor’s findings in such cases, is well settled and the jurisdiction under some circumstances to enter final judgment is also established. But in this case the chancellor has undertaken to correct whatever there was of error or mistake in his own rulings, and justice requires- that he should be permitted to do so, before this court passes on it finally. And as the cause is to be retried we do not deem it proper to express any opinion on the weight of the evidence further than to say the record does not justify the entering of a final judgment here, although both sides, each from its own standpoint, ask in their briefs that it be done.
This suit was begun in 1875. The first decree was rendered in August, 1880, setting aside the deed complained of as fraudulent. W. S. Sugg, the judgment debtor, was then *136dead and administration was pending on his estate. After that decree the administrator of the estate of W. S. Sugg petitioned the probate court for an order to sell the land to pay the debts of the estate, which order the probate court made. The lands were sold by the administrator, and the plaintiffs became the purchasers. All that occurred while the parties overlooked the fact that a motion for a new trial had been filed and the record did not show that it had been overruled. That error was the subject of the former appeal. [St. Francis Mill Co. v. Sugg, 142 Mo. 364.]
Appellants now advance the point that assets conveyed by an intestate in fraud of his creditors are not available to the administrator to pay debts, and George v. Williamson, 26 Mo. 190; Hall v. Callahan, 66 Mo. 316, and Zoll v. Soper, 75 Mo. 460, are cited to sustain the point. Those cases go no farther in the direction contended for than to hold that an administrator, as to the acts of his intestate, stands in his shoes, and can not assail his deed for fraud, even though it be to recover assets to pay creditors of the estate. But there is no authority for the proposition that creditors may not assail a deed made to defraud them by their deceased debtor in his lifetime, and when the deed is set aside at their suit that the administrator may not treat the property thus uncovered as assets of the estate.
Appellants also contend that the judgments on which this suit is founded are now more than twenty years old and are conclusively presumed to be paid. [E. S. 1899, secs. 3722 and 4297.] The judgments on which the plaintiffs base their suit were rendered in 1871, 1872, and 1873, and this suit, was begun in 1875. Eor the purposes of this suit the statute of limitations ceased to run in 1875 and the time covered by the pending of the suit is not to be taken into account either to create a bar by limitation or to raise a presumption of payment.
The order sustaining the motion for a new trial was right -and is affirmed.
All concur.